Case 6:20-cv-01220-WWB-LRH Document 37 Filed 07/31/20 Page 1 of 3 PageID 237



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA


 JOHN DOE,                                               Case No. 6:20-cv-01220-WWB-LRH

 Plaintiff,                                               Judge: BERGER

 v.                                                       JOINT MOTION TO VACATE
                                                          PRELIMINARY INJUNCTION
 EMBRY-RIDDLE AERONAUTICAL                                HEARING
 UNIVERSITY, INC.

 Defendant




        Plaintiff John Doe and Defendant Embry-Riddle Aeronautical University respectfully submit

this Joint Motion to Vacate the Hearing on the Motion for Preliminary Injunction (Doc. 29) and all

deadlines related to Plaintiff’s now-withdrawn Motion for Preliminary Injunction (Doc. 5, see Doc.

32) and Plaintiff’s Motion to Expedite Discovery. (Doc. 4, see Doc. 11).

        As grounds for this Motion, the parties represent that they have reached an agreement to

resolve the issues raised by the motions. Accordingly, the Court’s consideration of these motions is

unnecessary.    As part of this Agreement, the parties stipulate and agree as follows: Plaintiff’s

withdrawal of Doc. 4 and Doc. 5 is without prejudice; Plaintiff may refile the withdrawn motions if

necessary; and all parties specifically reserve and retain their arguments in support of, and in opposition

to, such potential future motions.

        This Joint Motion is made in good faith, upon agreement of the parties, and not for the

purpose of delay.

        Wherefore, the parties jointly request that the Court vacate the hearing on the Motion for

Preliminary Injunction (Doc. 29) and all related deadlines (Doc. 11, 32), and all deadlines related to

Plaintiff’s Motion to Expedite Discovery. (Doc. 4, see Doc. 11)..

                                                    1
Case 6:20-cv-01220-WWB-LRH Document 37 Filed 07/31/20 Page 2 of 3 PageID 238




                                         FOR PLAINTIFF:

                                         /s/ Joshua Engel
                                         JOSHUA ADAM ENGEL (OH 0075769)
                                                 (TRIAL COUNSEL)
                                                 Pro hac vice
                                         ANNE TAMASHASKY (OH 0064393)
                                                 Pro hac vice
                                         ENGEL AND MARTIN, LLC
                                         4660 Duke Drive, Ste. 101
                                         Mason, OH 45040
                                         (513) 445-9600
                                         (513) 492-8989 (Fax)
                                         engel@engelandmartin.com


                                         Lori A. Sochin (FL 013048)
                                         LUBELL | ROSEN
                                         1 Alhambra Plaza, Suite 1410
                                         Coral Gables, FL 33134
                                         (305) 655-3425
                                         (305) 442-9047
                                         las@lubellrosen.com

                                         FOR DEFENDANT:

                                         /s/ Shaina Stahl
                                         Shaina Stahl (Florida Bar No. 77643)
                                                 (TRIAL COUNSEL)
                                         NELSON MULLINS BROAD & CASSEL
                                         390 N. Orange Avenue, Suite 1400
                                         Orlando, FL 32801
                                         (407) 839-4200
                                         shaina.stahl@nelsonmullins.com




                                     2
Case 6:20-cv-01220-WWB-LRH Document 37 Filed 07/31/20 Page 3 of 3 PageID 239



                                                         Daniel A. Cohen
                                                                 pro hac vice
                                                         Jeffrey R. Daniel
                                                                 pro hac vice
                                                         Nelson Mullins Riley & Scarborough LLP
                                                         201 17th Street NW, Suite 1700
                                                         Atlanta, GA 30363
                                                         (404) 322-6000
                                                         dan.cohen@nelsonmullins.com
                                                         jeff.daniel@nelsonmullins.com


                                     CERTIFICATE OF SERVICE
         This certifies that the foregoing was filed electronically on July 31, 2020. Notice of this filing
will be sent to all parties by operation of the Court’s electronic filing system.


                                                         ____/s/ Joshua Engel ______
                                                         Joshua Adam Engel (Ohio No. 0075769)
                                                                pro hac vice


                                CERTIFICATION OF COUNSEL
         Pursuant to Local Rule 3.01(g) and Fed R. Civ. P. 37(a)(1), the undersigned counsel certifies
that before filing this Motion counsel conferred with counsel for the opposing party in a good faith
effort to resolve the issues raised by the motion and obtain the relief sought without court action.
                                                         ____/s/ Joshua Engel ______
                                                         Joshua Adam Engel (Ohio No. 0075769)
                                                                pro hac vice




                                                    3
